Exhibit 10.1

 

VIA E-MAIL

Abraham Rosler, individually

Abraham Rosler, as trustee

Abraham Rosler Family Trust dated July 30, 1999

 

Re:          Agreement and General Release of Claims

 

Dear Mr. Rosler:

 

This agreement (“Agreement”) confirms our understanding and agreement with you
individually and as trustee of the Abraham Rosler Family Trust dated July 30,
1999 (the “Trust”), with regard to the termination of your employment with
InfoSonics Corporation and its subsidiaries and affiliates (collectively,
“Company” or “Releasee”) effective October 6, 2009, (“the Separation Date”), the
forfeiture of your options and options held by the Trust, and the resignation of
your officer and director positions. The following provisions set forth the
terms of the Agreement in exchange for a release of claims, as outlined below.

 

1.             Separation Date.  By your signatures below, you acknowledge that
your employment with the Company has terminated on the Separation Date and that
you resign all of your positions with the Company as of such date, including,
without limitation, your position as Executive Vice President, and as a member
of the Company’s Board of Directors.  Notwithstanding any revocation of this
Agreement pursuant to Paragraph 14, your resignation from the Board of Directors
shall be irrevocable as of the Separation Date.

 

2.             Acknowledgment of Payment of Wages.  By your signature below, you
acknowledge receipt of payment of all amounts due from the Company for all
salary, wages, bonuses, and commissions earned through the Separation Date and
all amounts due from the Company for unused vacation time and other paid time
accrued by you through the close of business on the Separation Date, less all
applicable taxes and withholdings. Coverage under your existing health benefits
plan will continue through the end of October 2009, and you will thereafter
receive any benefits to which you may be entitled under COBRA. If applicable,
information on COBRA coverage will be provided under separate cover. By signing
below, you further acknowledge that you have received all reimbursement due you
for your outstanding approved reimbursable expenses, or have submitted expenses
for reimbursement, if any.  By signing below, you acknowledge that the Company
does not owe you any other amounts, payments or other benefits.  You are
entitled to receive the payments and benefits as described in this paragraph
without regard to whether you execute this Agreement.

 

3.             Separation Benefits and Agreements.

 

a.             In addition to the above-described benefits and in exchange for
you executing this Agreement and upon its effectiveness in accordance with
Paragraph 14, the Company agrees to provide you with a lump sum of seventy-five
thousand dollars ($75,000), less all applicable taxes and withholdings payable
via direct deposit to yours Wells Fargo Bank account.

 

--------------------------------------------------------------------------------


 

b.             Additionally, you and, as applicable, the Trust (i) represent and
warrant that you own all right, title and interest in and to an aggregate of
463,500 vested and unvested options to purchase Company common stock currently
held by you and the Trust (collectively, the “Options”); (ii) have not
exercised, attempted to exercise or made any agreement, whether verbal or
written, to exercise any of the Options (iii) have not transferred,
hypothecated, hedged, imposed or permitted the imposition of any lien,
encumbered or otherwise impaired any of the Options or the underlying common
stock; or entered into an agreement to do so, and (iv) hereby covenant and agree
to surrender and forfeit all of the Options to the Company as of the date of
payment under Paragraph 3(a) upon the expiration of the revocation period set
forth in Paragraph 14, and you and the Trust shall hereafter not exercise,
transfer, hypothecate, lien, encumber or otherwise impair any of such Options or
the shares of Company common stock underlying such Options or enter into any
agreement to do so.

 

4.             Return of Company Property.  You hereby represent and warrant to
the Company that you have returned to the Company, or will return no later than
seven (7) days from the date of your execution of this Agreement, all real or
intangible property or data of the Company of any type whatsoever that has been
in your possession or control, including, without limitation, the Company’s
CISCO VOIP phone.

 

5.             Waiver and Release of all Claims.  The payments and promises set
forth in this Agreement are in full satisfaction of all accrued salary, vacation
pay, bonus pay, profit-sharing, stock options, termination benefits or other
compensation to which you may be entitled by virtue of your employment and
directorship with the Company, including your separation from the Company. You
hereby release and waive all claims you may have against the Company in any
capacity (including as an employee, director, officer, stockholder and
optionholder) and its present and former owners, agents, officers, shareholders,
employees, directors, attorneys, subscribers, subsidiaries, parent, affiliates,
successors and assigns (collectively “Releasees”), whether known or not known,
including, without limitation, claims under any securities and employment laws,
including but not limited to, claims of unlawful discharge, breach of contract,
breach of the covenant of good faith and fair dealing, fraud, violation of
public policy, defamation, physical injury, emotional distress, claims for
additional compensation or benefits arising out of your employment or your
separation of employment, claims under any laws and/or regulations relating to
employment or employment discrimination, including, without limitation, claims
under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, The Worker Adjustment and Retraining
Notification Act, the Older Workers Benefit Protection Act, the California Fair
Employment and Housing Act, California Labor Code section 201, et seq. and
section 970, et seq., the Family and Medical Leave Act, the Sarbanes-Oxley Act,
privacy

 

--------------------------------------------------------------------------------


 

laws, and all other state and federal civil rights, discrimination, equal
opportunity and fair employment practices, laws or statutes, any and all claims
for violation of the federal, state, constitution, or any municipal statute.
However, this release does not waive your rights to any vested benefits under
any Company plans, including a 401K plan or any claim which as a matter of law
or public policy cannot be waived.  In addition, this release does not waive
your rights to coverage under any and all applicable Company insurance policies
for actions or omissions by you while employed by the Company as an officer
and/or while serving as a director.  This release also does not waive any of
your rights pursuant to California Labor Code sections 2802 and 2804, which as a
matter of law or public policy cannot be waived.  By signing below, you
expressly waive any benefits of Section 1542 of the Civil Code of the State of
California, (and any other federal, state, or local law of similar effect),
which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

6.             Nondisparagement.  Each party agrees not to disparage the other
or Releasees’ products, services, agents, representatives, directors, officers,
shareholders, attorneys, employees, vendors, affiliates, successors or assigns,
or any person acting by, through, under or in concert with any of them, with any
written or oral statement, provided however, that nothing in this paragraph
shall prevent Releasees from (i) responding or otherwise providing information
in good faith in connection with any investigation, subpoena, request, lawsuit,
action or other proceeding by any government or self regulatory organization
(including, but not limited to FINRA), or (ii) making any statement reasonably
necessary to defend itself in any investigation, inquiry, lawsuit, action or
other legal, regulatory, administrative or investigative proceeding.

 

7.             Legal and Equitable Remedies.  You agree that Releasees have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief without prejudice to any other
rights or remedies Releasees may have at law or in equity for breach of this
Agreement.

 

8.             Attorneys’ Fees.  If any action is brought to enforce the terms
of this Agreement, the prevailing party will be entitled to recover its
reasonable attorneys’ fees, costs and expenses from the other party, in addition
to any other relief to which the prevailing party may be entitled.

 

9.             Disclosure.  This Agreement may be disclosed by the Company in
its public filings with the Securities and Exchange Commission.

 

10.           No Admission of Liability.  This Agreement is not and shall not be
construed or contended by you to be an admission or evidence of any wrongdoing
or liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns.

 

--------------------------------------------------------------------------------


 

11.           Entire Agreement.  Except for provisions of that certain
Employment Agreement dated April 8, 2008 between you and the Company which
provisions expressly survive termination, including Sections 6 and 7 thereof,
such Employment Agreement is hereby terminated.  This Agreement constitutes the
entire agreement between you and Releasees with respect to the subject matter
hereof and supersedes all prior negotiations and agreements, whether written or
oral, relating to such subject matter. You acknowledge that neither Releasees
nor their agents or attorneys have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this Agreement for the purpose of inducing you to execute the Agreement, and
you acknowledge that you have executed this Agreement in reliance only upon such
promises, representations and warranties as are contained herein.  This
Agreement may be executed via facsimile or via emailed PDF-format document, and
a facsimile or emailed copy of either party’s signature shall be deemed and be
enforceable as an original thereof.  This Agreement may be executed in
counterparts, both of which taken together shall constitute one single Agreement
between the parties.

 

12.           Modification.  It is expressly agreed that this Agreement may not
be altered, amended, modified, or otherwise changed in any respect except by
another written agreement that specifically refers to this Agreement, executed
by authorized representatives of each of the parties to this Agreement.

 

13.           Savings Clause.  Should any of the provisions of this Agreement be
determined to be invalid by a court or governmental agency of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of the other provisions herein.

 

14.           Review of Agreement.  You acknowledge that: before signing this
Agreement, you were given a period of twenty-one (21) days from the Separation
Date in which to review and consider it; you have, in fact, carefully reviewed
this Agreement; and that you are entering into it voluntarily and of your own
free will.  Further, you acknowledge that the Company encouraged you in writing
to show and discuss this Agreement with your own attorney. You understand that
you may take up to twenty-one (21) days from the Separation Date to consider
this Agreement and, by signing below, affirm that you are represented by legal
counsel prior to and in connection with signing this Agreement.  You also
understand you may revoke this Agreement within seven (7) days of signing this
document by doing so in writing addressed to Joseph Ram, President, InfoSonics
Corporation at 4350 Executive Drive, Suite 100, San Diego, CA 92121, and that
the additional benefits pursuant to Paragraph 3 will be provided only at the end
of that seven (7) day revocation period provided you have not revoked this
Agreement.

 

--------------------------------------------------------------------------------


 

15.           Arbitration.  You and the Company together (“Parties”), agree that
any and all disputes arising out of the terms of this Agreement, their
interpretation, and any of the matters herein released or herein described,
including, but not limited to, any potential claims of harassment,
discrimination or wrongful termination shall be subject to binding arbitration,
to the extent permitted by law, in the County of San Diego before the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes.  The Parties agree to and hereby waive their right to jury
trial as to matters arising out of the terms of this Agreement and any matters
herein released to the extent permitted by law.  The Parties agree that the
prevailing party in any arbitration shall be entitled to its attorneys’ fees and
costs to the extent permissible by law.

 

16.           Binding Agreement.  This Agreement is binding upon, and shall
inure to the benefit of, the parties and their respective heirs, executors,
administrators, successors and assigns.

 

17.           Governing Law.  This Agreement shall be construed, interpreted,
enforced and governed under the laws of California, without regard to its
principles of conflict of laws.  The courts of the State of California shall
have exclusive jurisdiction over any action, claim or proceeding arising out of
or relating to this Agreement or the subject matter hereof.  The parties hereto
specifically consent to the in personam jurisdiction and venue of the courts of
the State of California in any action or proceeding to enforce the terms of this
Agreement.

 

18.           Further Assurances.  You agree that in connection with any
inquiry, investigation, or litigation involving the Company and a third party to
which you may possess information or testimony that may be relevant to the
matter, you will, at the Company’s reasonable request and cost and expense,
assist the Company in such matter(s).

 

If this Agreement is acceptable to you, please indicate your agreement by
signing and dating the enclosed copy and returning it within the 21-day period
referenced in Paragraph 14, above, to: Joseph Ram, President, InfoSonics
Corporation 4350 Executive Drive, Suite 100, San Diego, CA 92121, with a copy
via fax to Company counsel at 310.843.1254.

 

 

 

Sincerely,

 

 

 

InfoSonics Corporation

 

 

 

By: 

/s/ Jeffrey Klausner

 

Jeffrey Klausner, Chief Financial Officer

 

 

READ THIS AGREEMENT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS BEFORE SIGNING
IT; IT HAS IMPORTANT LEGAL CONSEQUENCES AND INCLUDES A RELEASE AND WAIVER OF
KNOWN AND UNKNOWN CLAIMS.  CONSULT YOUR ATTORNEY BEFORE SIGNING IT.

 

--------------------------------------------------------------------------------


 

I acknowledge that I have read this Agreement and that I understand and
voluntarily accept its terms.

 

 

THIS IS A LEGALLY ENFORCEABLE DOCUMENT.

 

 

/s/ Abraham Rosler

 

Date: October 6, 2009

Abraham Rosler

 

 

 

 

 

/s/ Abraham Rosler

 

 

Abraham Rosler, Trustee of the Abraham Rosler

 

 

Family Trust dated July 30, 1999

 

 

 

--------------------------------------------------------------------------------